Citation Nr: 1529847	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to a reopen a claim of service connection for a respiratory condition, to include chronic bronchitis. 

2. Entitlement to service connection for a respiratory condition, to include chronic bronchitis.

3. Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Linda Rast, Agent


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in St. Paul, Minnesota currently has jurisdiction over the claims. 

Subsequent to the June 2009 and July 2010 rating decisions, the Veteran submitted additional treatment records.  The RO readjudicated the issues in a May 2012 rating decision.  The additional evidence was received prior to the expiration of the appellate period for the rating decisions.  Any interim submissions before finality must be considered by the VA as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 2009 and July 2010 rating decisions are the proper rating actions on appeal.  

One of the claims on appeal was previously characterized as a service connection claim for bronchitis; however, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with moderate to severe restrictive ventilator defect.  Thus, to ensure that all potential disabilities are considered, the Board has characterized the issue on appeal as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a respiratory condition, to include chronic bronchitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1998 rating decision denied the Veteran's service connection claim for bronchitis.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2. Evidence received since the August 1998 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory condition, to include chronic bronchitis.

3. The Veteran's headache disorder is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. The August 1998 rating decision, which denied the Veteran's claim of entitlement to service connection for bronchitis, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2014).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory condition, to include chronic bronchitis.  38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).  The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 1998 rating decision, the RO denied the Veteran's service connection claim for bronchitis as there was no evidence of a current disability. 

Since the August 1998 rating decision, additional VA and private treatment records have been received.  The treatment records show a diagnosis of bronchitis.  The claims file also contains an April 2012 VA medical opinion, which reveals a diagnosis of moderate to severe restrictive ventilator defect.  The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it reflects a diagnosed disability, and thereby relates to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, the Veteran's claim will be reopened.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

The Veteran seeks service connection for headaches.  Service treatment records show complaints of headaches consistently throughout active duty (October 1957, November 1962, September 1963, February 1966, March 1970, September 1971).  An October 1957 discharge examination reveals a history of headaches.  A February 1966 examination notes that the Veteran has suffered from frequent headaches for the past two years, "thought to be due to tension."  There were no reports of headaches or neurological abnormalities noted on his October 1953 enlistment or March 1973 separation examinations. 

Private treatment records from October 1993 and November 1994 show complaints of occipital and tension headaches.  A September 1995 medical record reveals an assessment of muscle contraction headaches.

In June 1999, the Veteran was seen by a private provider for a headache following a fall.  The assessment was a subdural hematoma.  Subsequent medical records reveal that the hematoma was evacuated with an uneventful recovery.  

The medical evidence following the surgery shows that Veteran continued to complain of headaches from August 2000 to January 2007.  A January 2007 CT scan of the head was normal.  

In March 2009 the Veteran underwent a VA neurologic disorder evaluation.  The examiner noted documentation of headaches during service and current complaints of headaches, once or twice a month.  The diagnosis was tension-type headaches occurring twice a month, lasting for several days, not prostrating, but with mild interference of the activities of daily living.  The examiner did not provide an opinion as to etiology.  

The Veteran was afforded another VA examination in November 2009 where the examiner noted that was specifically asked to provide an opinion as to whether there is any relationship between the tension-type headaches and the treatment shown for headaches during service.  The Veteran currently complained of occipital headaches and he said the headaches began prior to 1965, while he was in military service.  After performing a physical examination, the examiner provided a diagnosis of mixed headache disorder with vascular component but said he could not provide an opinion on the etiology of the Veteran's condition because the claims folder was not available. 

A VA medical opinion was obtained in June 2010 from the same examiner who conducted the March 2009 VA examination.  The VA examiner noted that he was asked to provide an opinion regarding the tension headaches diagnosed on the March 2009 VA examination but he was not asked to provide an opinion as to whether the Veteran's current tension headache is the same as the headache he experienced while on active duty.  The examiner noted that at the time of the March 2009 examination, he had reviewed the claims folder and noted that tension headaches were documented in 1969.  The examiner went on the say that tension-type headaches are typically related to transient stress-related-situations and they do not represent an independent or separate disease that would have a natural history.  Therefore, tension headaches may come and go as stressors leading to the tension headache change.  The examiner opined that it is "highly doubtful" that the Veteran's current stressors are the same stressors that were present and accountable for the tension-type headaches documented in service.  Thus, it is less likely as not that the Veteran's current tension headaches are related to the same tension etiology that provoked headaches while he was on active duty. 

Affording the Veteran reasonable doubt, the Board finds that service connection for a headache disorder is warranted.  The medical evidence establishes that the Veteran currently has tension-type headaches.  His service treatment records show that he also had tension-type headaches while on active duty.  The Veteran has been fairly consistent in stating that the headaches began during service and continued since then.  He provided the same history at the November 2009 VA examination.  The Veteran is competent to report his symptoms and the Board finds no reason to doubt his credibility.  Furthermore, post-service treatment records support the Veteran's contentions and show continuous complaints of headaches, particularly since the 1990's.  The June 2010 VA examination is the only examination that includes an etiology opinion, but that opinion is confusing.  The examiner said he was not asked to address whether the currently diagnosed headaches were the same as the headaches in service; however, that question is what is before the Board.  After weighing the probative evidence of record including the Veteran's competent and credible assertions versus the medical opinion, the Board finds that the evidence is at least in equipoise.  Therefore, resolving all doubt in favor of the Veteran, service connection for a headache disorder is warranted. 


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a respiratory condition, to include chronic bronchitis has been received, to this extent, the appeal is granted.

Entitlement to service connection for a headache disorder is granted. 


REMAND

In light of the reopening above, the Veteran's service connection claim for a respiratory condition, to include chronic bronchitis must be reviewed de novo.  However, further development is needed prior to adjudicating the Veteran's claim on the merits.

The Veteran was afforded VA examinations in January and April 2012.  The April 2012 VA examiner conducted a PFT study and diagnosed moderate to severe restrictive ventilatory defect.  The examiner found no evidence of chronic bronchitis and concluded that the Veteran's bronchitis in service was an acute self-limiting disorder.  The Board finds this opinion inadequate as it conflicts with the medical evidence of record.  Post-service treatment records from November 2007, July 2009, February 2010, and September 2010 show assessments for bronchitis.  As the Veteran's post-service treatment records are inconsistent with the April 2012 VA opinion, a new medical examination and opinion should be obtained. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his respiratory condition. The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination and identify any pathology found.  For any diagnosed disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition is etiologically related to the Veteran's active service.  The examiner should specifically address the Veteran's diagnosis of chronic bronchitis in service.  If no current diagnosis of bronchitis is found, the examiner should specifically address the treatment records showing an assessment of bronchitis. 

A complete rationale is requested for any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Upon completion of the above, readjudicate the claim on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


